Title: To James Madison from John McKinley, 1 April 1812
From: McKinley, John
To: Madison, James


Sir.Newyork 1st April 1812
Since my last of the 27th Ult. I have learned with regret the sources from whence my disapointment originated, and that however exalted a man may be, that at times he will descend to personal gratification when an opertunity offers. But in order that you may fairly see the cause I will commence with my first acquaintance with the venerable gentleman. At the [time?] he came to reside at his present seat called Casperskill on the Hudson River I resided a few miles from thence, extensively engaged in mercantile business, An imediate intimacy took place, and continued on mutual terms, As soon as I became a Citizen I return’d to Ireland for my wife and children and on my return here settled in this City in 1805. Our intimacy continued, and having to call on his nephew then as he is now Mayor of the City. On seeing my name recognized the worthy friend of his uncle as he expressed himself and invited me to his house, And frequently as an election approached was consulted with. My standing with my countrymen was high the persecution I had undergone by the British Govt. endeared me to them, and at the time the harmony of the republican family was disturbed here by the publication of the protesters against your nomination, my influence was then courted and as I was at the head of my countrymen in a Benevolent political society it thought necessary to bring over to their views, for this purpose I had the honor of a personal application by the Honble. Dewitt Clinton on the subject. I was sent for by the Honble. Mathias B Talmadge in order as he expressed himself “to put me right on the Presidential question.” I waited on his Honor at the time appointed, and after three hours confidential conversation I came away more fully convinced the opposition to you was wrong, and of such a nature as even to disgust me, never dreaming that among republicans a difference of opinion would create persecution, but in this I have been mistaken, for shortly after this in the course of my business with a bank here I found their influence used to my prejudice, and that wherever they could injure me I might expect the same.
But Sir, this last act of the Venerable Gentleman which marks me their victim reflects but little credit and only exposes a vindictiveness of mind which I am sorry any man should posess. All that I can say is that your friends here regret my disappointment, and view with astonishment that all Who have been appointed are or have been declaimers against the General Administration, all federal or Clintonian the former by far the most respectable, and those who have expended their time and property in support of the measures of administration carefully excluded. I have the Honor to be your Obdt. Hbl. Svt
John M’Kinley
